DETAILED ACTION
Claims 1-5, 9, 11-15, and 18-22 are pending in the instant application, Applicant amending claims 1, 2, 9, 11-12, and 19.
The citation of references or the text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. The present application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101 Abstract Idea
Claims 1-5, 9, 11-15, and 18-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea. The claims as a whole do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea.

ANALYSIS
In the original Mayo analysis, the Supreme Court only had two steps, Step 1 and Step 2. In Alice, the Supreme Court split the second step into two parts, Step 2A and Step 2B. In the 2019 Patent Eligibility Guidance and later updated in the October 2019 Update: Subject Matter Eligibility (collectively the 2019 PEG), the USPTO split Step 2A into two prongs, Step 2A – Prong One and Step 2A – Prong Two. The Examiner will analyze the claims for patent eligibility in accordance with this four-part two-step analysis.

STEP 1:
Step 1 of the Alice/Mayo analysis is directed to determining whether or not the claims fall within a statutory class. Based on a facial reading of the claim elements, claims 1-5, 9, 11-15, and 18-22 fall within a statutory class of process, machine, manufacture, or composition of matter.

STEP 2:
Step 2 developed into the following analysis based on the case history and the USPTO’s reaction to the case history discussed above. Independent claim 1 is used as a representative claim for this analysis.

STEP 2A:
In accordance with the 2019 PEG, Step 2A of the Alice/Mayo analysis is now analyzed as the Revised Step 2A using two sequential prongs.

STEP 2A – Prong One
Step 2A – Prong One looks at the claim to see if it recites a judicial exception, either a law of nature, natural phenomenon, or an abstract idea. For the claim to be directed to an abstract idea, it must fall into one or more of three groupings: Mathematical Concepts, Certain Methods of Organizing Human Activity, or Mental Processes. If distinct abstract ideas can be identified from the different groupings, then a different basis of rejection is made for each separate abstract idea. 

Mathematical Concepts are mathematical relationships, mathematical formulas or equations, or mathematical calculations. This type of abstract idea is shown in claim 1 by:
defining a plurality of subsurface realizations from a given set of subsurface scenarios;

discretizing a decision space to determine a plurality of distinct decision scenarios;

sparsely sampling the subsurface realizations to determine a candidate subset of the plurality of subsurface realizations

assigning a probability of occurrence to each subsurface realization of the candidate subset of the plurality of subsurface realizations

modelling each of the plurality of distinct decision scenarios based on each of the candidate subset of the plurality of subsurface realizations to determine risk and reward values for each of the plurality of distinct decision scenarios

selecting a depletion plan for the geological subsurface of the area of interest based on the determined risk and reward values for each of the plurality of distinct decision scenarios.

These steps are abstract in nature because they are directed towards the mathematical relationships and mathematical calculations associated with modeling hydrocarbon reservoir. Thus, claim 1 recites the abstract idea of a Mathematical Concept. See MPEP 2106.04(a)(2)I.

Mental Processes are concepts performed in the human mind (including an observation, evaluation, judgment, opinion). If the broadest reasonable interpretation of a claim limitation includes performance of the limitation in the mind (but for the recitation of generic computer components), then claim limitation still recites a mental process. This type of abstract idea is shown in claim 1 by:
associating each of the candidate subset of the plurality of subsurface realizations with a respective one of the plurality of distinct decision scenarios;

causing at least one well to be drilled within the geological subsurface of the area of interest based on the selected depletion plan

These steps are abstract in nature because they are directed towards concepts performed in the human mind such as forming an opinion of the quality of a model of a hydrocarbon reservoir. Thus, claim 1 recites the abstract idea of a Mental Process. See MPEP 2106.04(a)(2)III.

The Examiner reviewed the remaining rejected claims under Step 2A – Prong One. The remaining claims did not identify any additional distinct abstract ideas but just added additional detail to the abstract ideas identified above. A narrow abstract idea is still an abstract idea. See MPEP 2106.04I.

STEP 2A – Prong 2:
Step 2A – Prong 2 is directed to determining if the claims recite any additional elements beyond the identified abstract idea and if those additional elements are integrated into a practical application. The additional elements must "transform the nature of the claim" into a patent-eligible application of the abstract ideas identified in Step 2A – Prong One. Step 2A – Prong 2 does not consider if the limitations are well-understood, routine, or conventional.
Thus, claim 1 does not integrate the abstract ideas identified in Step 2A – Prong One into a practical application at Step 2A – Prong Two. See MPEP 2106.04(d)

The Examiner reviewed the remaining rejected claims under Step 2A – Prong Two. The additional elements in the remaining claims include:
An apparatus, comprising:

one or more processors; and

a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

a search processor

As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

STEP 2B:
Step 2B concerns analyzing the additional elements identified in Step 2A – Prong Two to determine if they raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. Step 2B considers if the limitations are well-understood, routine, or conventional.
As discussed above and below, claim 1 does not recite a physical embodiment. As such, the claim 1 does not recite any additional elements for consideration.
Thus, claim 1 does not include additional elements that raise the claim as a whole to “significantly more” than (or add an “inventive concept” to) the identified abstract idea and thus patent eligible. 

The Examiner reviewed the remaining rejected claims under Step 2B. The additional elements in the remaining claims include:
An apparatus, comprising:

one or more processors; and

a memory having embodied thereon processor executable instructions that, when executed by the one or more processors, cause the apparatus to:

a search processor

These remaining claims recites the additional elements identified above at Step 2A – Prong Two. In particular, the well-understood, routine, and conventional nature of the additional elements is shown by Applicant’s disclosure at paragraphs 9, 10, and 44 and figure 1. 
As these additional elements are only recited as executing the steps of the identified abstract idea, the further additional elements only add mere instructions to implement an abstract idea on a computer, simply using the computer as a tool to perform an abstract idea. See MPEP 2106.05(f). 

CONCLUSION
The claims as a whole are directed to an abstract idea and do not integrate a practical application and do not recite additional elements which constitute significantly more than the abstract idea. Therefore, claims 1-5, 9, 11-15, and 18-22 are not patent eligible under the Alice/Mayo analysis. 

Response to Arguments
Applicant's arguments filed May 24, 2022 have been fully considered.

Concerning the rejection under 35 USC 112:
Applicant’s amendment is sufficient to overcome the previous rejection under 35 USC 112(a) and the rejection under 35 USC 112(a) is withdrawn.

Concerning the rejection under 35 USC 101:
Concerning making a prima facie case, the Federal Circuit has repeatedly noted that "the prima facie case is merely a procedural device that enables an appropriate shift of the burden of production." Hyatt v. Dudas, 492 F.3d. 1365, 1369 (Fed. Cir. 2007) (citing In re Oetiker, 977 F.2d 1443, 1445 (Fed. Cir. 1992)). The court has held that the USPTO carries its procedural burden of establishing a prima facie case when its rejection satisfies the requirements of 35 U.S.C. § 132 by notifying the applicant of the reasons for rejection, "together with such information and references as may be useful in judging of the propriety of continuing the prosecution of [the] application." See In re Jung, 637 F.3d 1356, 1362 (Fed. Cir. 2011). Thus, all that is required of the Office is that it set forth the statutory basis of the rejection, and any reference or references on which the rejection relies, in a sufficiently articulate and informative manner as to meet the notice requirement of § 13 2. Id.; see also Chester v. Miller, 906 F.2d 1574, 1578 (Fed. Cir. 1990) (Section 132 "is violated when the rejection is so uninformative that it prevents the applicant from recognizing and seeking to counter the grounds for rejection.").
Applicant further argues that the instant claims are “intended to set forth a framework for resource management and efficient extraction of resources from subsurface regions.” This description, while it may be accurate, does not address the rejection as a framework for resource management is purely informational in nature and thus an abstract idea.
Applicant argues that the amended claims are patent eligible based upon the element of “causing at least one well to be drilled within the geological subsurface of the area of interest based on the selected depletion plan”.  This again is simply routine extra-solution activity of presenting results to a user, not a disclosure of actually conducting drilling operations and thus does not render the claims patent eligible as either a practical application or “significantly more” than the identified abstract idea of data analysis.
Applicant further argues that “the technological advancement provided by the present claims relates to the field of hydrocarbon operations, including hydrocarbon exploration, hydrocarbon development, and hydrocarbon production.” Again, while this is true, the present claims are also directly purely to information and information analysis. As such, the claims remain directed to an abstract idea. In furtherance of this conclusion, Applicant’s argument that "finding a robust depletion plan is challenging because of the large number of decision variables involved and the many possible subsurface scenarios” shows that the claims are directed to conducting calculations that, while challenging, are still principally directed towards calculation. These calculations, as discussed in the rejection above, are evidence of the abstract nature of the claims.

Concerning the rejection under 35 USC 103:
Applicant’s amendment is sufficient to overcome the previous rejection under 35 USC 103 and the rejection under 35 USC 103 is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached at 571-272-6724. The fax number for the organization where this application is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on accessing the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leland Marcus/
Primary Examiner
Art Unit 3623